Case 1:15-cr-00623-CM Document 46 Filed 05/12/20 Page 1 of1
Case 1-15-cr-00623-CM-1 Document45 Filed in NYSD on 05/06/2020 Page 1 of 1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Parton rs : Baws fg i Southern District of New York
Executive Directar hiibt _ Jenniter L) Brown
EM Nt Bod a er Ls gh = ; Attumev ined hares
May 6, 2020 Nie é)
* s[ie[22 > q0e
(2
Hon. Colleen McMahon SS =
United States Chief Judge ‘ we po Ie ko 9
Southern District of New York Le — 4
United States Courthouse 4 | (O- ZO ws
500 Pearl Street—Suite 2250 bv . 2
New York, New York 10007 ae 7, Hé-£

Re: United States v. Antonio Brown
15 Cr. 623 (CM)

Your Honor:

With the consent of the government, | am requesting that the Violation of Supervised
Release hearing scheduled for May 20, 2020 be adjourned to a date at which the hearing may be
safely conducted with all parties personally present. As of this date, it seems unlikely that this can
happen with a May 20" hearing date.

Mr. Brown was released on stringent bail conditions on April 9, 2020. Since his release,
Mr. Brown has been fully compliant with all the terms of his release conditions. He is living with
his mother and has not had any contact with the mother of the alleged victim. | spoke with United
States Probation Officer Lisa Faro today and she confirmed that Mr. Brown’ s conduct has been
satisfactory in all respects.

Thank you for your consideration of this request. ! So “SS

Respectfully submitted,
Mark B, Gombiner cae ueraanenge, cn ron meer
Attorney for Antonio Brown

Ce: A.U.S.A. Jun Xiang
